                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                    Case No. 19-22229-Civ-WILLIAMS/TORRES

JOHN ELARDI,

      Plaintiff,

v.

I.S. MAKINEN OY and
MAKINEN INC.,

      Defendants.

___________________________________________/

 ORDER ON PLAINTIFF’S MOTION FOR JURISDICTIONAL DISCOVERY

      This matter is before the Court on John Elardi’s (“Plaintiff”) motion for leave

to take jurisdictional discovery against I.S. Makinen Oy (“I.S. Makinen”). [D.E. 22].

I.S. Makinen responded to Plaintiff’s motion on October 29, 2019 [D.E. 27] to which

Plaintiff replied on November 5, 2019. [D.E. 29]. Therefore, Plaintiff’s motion is

now ripe for disposition. After careful consideration of the motion, response, reply,

relevant authority, and for the reasons discussed above, Plaintiff’s motion is

GRANTED.

                                 I.     BACKGROUND

      Plaintiff filed this action on May 31, 2019 [D.E. 1] because of an incident that

occurred in June 2018.      Plaintiff was a passenger on a cruise ship and, while

allegedly exercising due care, sat on a sofa that collapsed. As a result, Plaintiff filed

a two-count complaint for strict liability and negligence seeking relief for severe




                                           1
bodily injury, an aggravation of pre-existing conditions, physical and mental pain,

suffering, disability, disfigurement, a loss of capacity for the enjoyment of life, and

medical costs.

                                    II. ANALYSIS

       On September 30, 2019, I.S. Makinen – operating as a Finnish corporation –

filed a motion to dismiss Plaintiff’s complaint for lack of personal jurisdiction. [D.E.

18]. In support of its motion, I.S. Makinen filed a declaration [D.E. 19] that the

company has no offices or employees in Florida and that the companies in this case

are engaged in completely different businesses. Plaintiff argues, however, that I.S.

Makinen’s website directly contradicts that declaration and that it makes no

distinction between the two companies. Plaintiff also claims that the website refers

to the companies collectively as “Makinen” and that it describes an Executive

Chairman that resides in Broward County.1 Therefore, Plaintiff requests that it be

granted leave to take jurisdictional discovery to determine whether personal

jurisdiction exists.

       I.S. Makinen argues, on the other hand, that the companies are not the same,

that this case should be dismissed for lack of personal jurisdiction, and that

Plaintiff is not entitled to any jurisdictional discovery in the interim. I.S. Makinen

contends that the only jurisdictional allegation in Plaintiff’s complaint is that the

companies are sister corporations with an alter ego relationship. But, I.S. Makinen

claims that Plaintiff’s allegation is without jurisdictional significance because it is


1      The website also purportedly states that the location of the two companies is
in Florida.


                                           2
merely a conclusory statement. See Res. Healthcare of Am., Inc. v. McKinney, 940

So. 2d 1139, 1143 (Fla. 2nd DCA 2006) (“Ownership of a resident subsidiary

corporation by an out-of-state parent corporation, without more, has been

repeatedly deemed insufficient to meet the requirements of section 48.193.”). I.S.

Makinen also suggests that Plaintiff’s motion rises to the level of a fishing

expedition because, without any jurisdictional facts, there is no evidence that the

companies are operating in an alter ego relationship.           As such, I.S. Makinen

requests that Plaintiff’s motion be denied, and that the Court proceed with the

disposition of the motion for personal jurisdiction.

      “[F]ederal courts have the power to order, at their discretion, the discovery of

facts necessary to ascertain their competency to entertain the merits.” Eaton v.

Dorchester   Dev.,   Inc.,   692   F.2d    727,   729   (11th      Cir.   1982) (citations

omitted). Plaintiffs have a “qualified right” to jurisdictional discovery “if the

jurisdictional question is genuinely in dispute and the court cannot resolve the issue

in the early stages of the litigation.” Id. at 729, n.7. This means that the question

of jurisdictional discovery is a balance of competing interests:

      On one hand, the avowed purpose of the Federal Rules is to minimize
      the importance of procedural technicalities and to allow a court to
      decide cases on the merits. On the other, a court should decide only
      those cases that are properly before it, and the defendant has a
      legitimate and protectable interest in avoiding the time, effort, and
      expense of discovery when the court’s jurisdiction to hear the merits
      may be lacking.

Eaton, 692 F.2d at 730. We note, however, that it is not accurate that a district

court has complete discretion to grant or deny a request for jurisdictional discovery




                                           3
when the jurisdictional facts are in dispute.    It is more appropriate to say that

discretion is limited “to the form that the discovery will take,” as opposed to

whether there will be jurisdictional discovery. Id. Thus, “[a] plaintiff faced with a

motion to dismiss for lack of personal jurisdiction is entitled to reasonable

discovery, lest the defendant defeat the jurisdiction of a federal court by

withholding information on its contacts with the forum.” Diamond Chem. Co. v.

Atofina Chems., Inc., 268 F. Supp. 2d 1, 15 (D.C. Cir. 2003).

      There are two Eleventh Circuit cases to consider in the disposition of

Plaintiff’s motion for jurisdictional discovery.    The first is Eaton, where the

Eleventh Circuit held that a district court’s dismissal for lack of jurisdiction was

premature because a plaintiff must be given an opportunity to develop facts to

support a determination on the issue of jurisdiction. See Eaton, 692 F.2d at 731. In

that case, plaintiffs served interrogatories and production requests on the

defendants before the court ruled on the motion to dismiss. See id. at 730-31.

Focusing on the timing of discovery, the court concluded that “[t]he rules entitle a

plaintiff to elicit material through discovery before a claim may be dismissed for

lack of jurisdiction.” Id. at 731 (citing Blanco v. Carigulf Lines, 632 F.2d 656, 658

(5th Cir. 1980)).

      The second case to consider is Posner v. Essex Ins., Co., 178 F.3d 1209, 1214

n.7 (11th Cir. 1999), where the Eleventh Circuit affirmed the denial of a motion for

jurisdictional discovery because the plaintiffs made untimely efforts to elicit

discovery before the complaint was dismissed and failed to specify what they




                                          4
thought should be discovered.      The plaintiffs failed to make any jurisdictional

discovery efforts in the eight months between the time plaintiffs filed the complaint

and the time it was dismissed. See id. at 1214 n.7. Instead, plaintiffs only referred

to jurisdictional discovery on the first page of their memorandum in opposition to

the motion to dismiss filed seven and one-half months after the filing of the

complaint and more than five months after the filing of the motion to

dismiss. Accordingly, the Eleventh Circuit concluded that the district court did not

err in denying the plaintiffs’ request to take jurisdictional discovery.

      Here, Plaintiff’s motion is well taken because there is a genuine dispute as to

whether I.S. Makinen availed itself of the Court’s jurisdiction. While I.S. Makinen

suggests that the record is undisputed and that Plaintiff’s request rises to the level

of a fishing expedition, that argument is premature as Plaintiff has not even had

the chance to seek limited jurisdictional discovery. Plaintiff’s request is also unlike

other cases where parties either waited a substantial amount of time to seek

discovery or failed to file a formal motion to take discovery. See Inman v. Am.

Paramount Fin., 2010 WL 11561202, at *3 (S.D. Fla. July 7, 2010) (“The decision to

allow jurisdictional discovery is a product of the timing and nature of the

jurisdictional discovery request.”) (citing Mother Doe I v. Al Maktoum, 632 F. Supp.

2d 1130, 1145 (S.D. Fla. 2007)).

      Neither situation is presented in this case because Plaintiff filed this action

on May 31, 2019 [D.E. 1], I.S. Makinen filed a motion for lack of personal

jurisdiction on September 30, 2019 [D.E. 18], and Plaintiff sought jurisdictional




                                           5
discovery on October 15, 2019. [D.E. 22]. When coupling these time considerations

with the preference that cases be decided on their merits, the balance of interests

weighs in Plaintiff’s favor to determine whether personal jurisdiction exists. That

is, Plaintiff’s efforts are similar to the plaintiff in Eaton – as opposed to Posner –

because Plaintiff filed his motion for jurisdictional discovery before the motion to

dismiss for lack of personal jurisdiction was ruled upon, and two weeks after the

motion to dismiss was filed. Because Plaintiff has made a prima facie case for

personal jurisdiction and the request is timely, jurisdictional discovery is

appropriate. Accordingly, Plaintiff’s motion is GRANTED.

                                III. CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for leave to take jurisdictional

discovery is GRANTED. [D.E. 22]. I.S. Makinen shall have fourteen (14) days to

respond to all requests for admissions, production, and interrogatories.         Any

depositions shall also be scheduled within the same time frame. The depositions

are limited to the jurisdictional issues raised in the pending motion and response.

      DONE AND ORDERED in Chambers at Miami, Florida, this 14th day of

November, 2019.

                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




                                          6
